Citation Nr: 1504049	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-24 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether an overpayment of VA nonservice-connected pension benefits in the amount of $13,763.50 was properly created.

2.  Entitlement to a waiver of recovery of any properly-created overpayment. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 administrative decision of the Department of Veterans Affairs (VA) Debt Management Center at the Regional Office (RO) in St. Paul, Minnesota, and from a July 2012 administrative decision from the Committee on Waivers and Compromises (COWC, or Committee) at the RO in Milwaukee, Wisconsin.

The February 2012 administrative decision notified the Veteran that he had been overpaid $13,763.50.  The Veteran filed a notice of disagreement with this decision in March 2012.  He has not yet been issued a statement of the case.  Therefore, a remand is necessary for the purpose of issuing the Veteran a statement of the case and giving him an opportunity to perfect a substantive appeal.

The July 2012 administrative decision denied the Veteran's request to waive any properly-accrued debt.  The Veteran filed a notice of disagreement with this determination in July 2012 and was issued a statement of the case later that month.  He filed a VA Form 9 substantive appeal to perfect his appeal of the denial of waiver of overpayment in August 2012.  

The Board notes that it has reviewed both the appellant's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was notified in February 2012 that he had incurred a $13,763.50 debt as a result of the retroactive termination of his pension benefits.  In March 2012, the Veteran submitted a notice of disagreement disputing the amount of the debt and requesting a waiver of recovery of the overpayment.  He also submitted a Financial Status Report detailing his income, assets, and expenses.

No statement of the case has been issued on the issue of whether an overpayment of VA nonservice-connected pension benefits in the amount of $13,763.50 was properly created.  The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board therefore finds it necessary to remand this issue for the issuance of a statement of the case and to give the Veteran the opportunity to perfect an appeal on this claim.

The issue of entitlement to a waiver of recovery of overpayment of any properly-created debt is inextricably intertwined with the claim of whether a debt of $13,763.50 was properly created, as resolution of the latter claim may impact adjudication of the former claim.  The Board must therefore defer consideration on the waiver of recovery of overpayment until such time as the necessary development of the creation of overpayment issue is completed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issue of whether an overpayment of VA nonservice-connected pension benefits in the amount of $13,763.50 was properly created.  The appellant must be notified that he must file a timely substantive appeal (VA Form 9) in order to perfect an appeal of that issue.  The RO/AMC is free to undertake any additional development deemed necessary with respect to that issue. 

2.  Following completion of the above, after the Veteran has had the opportunity to perfect an appeal of the issue of whether an overpayment of VA nonservice-connected pension benefits in the amount of $13,763.50 was properly created, readjudicate the claim of entitlement to waiver of recovery of overpayment of any properly-created debt.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




